17-14287-jps   Doc   FILED 04/19/19   ENTERED 04/19/19 13:47:42   Page 1 of 6
17-14287-jps   Doc   FILED 04/19/19   ENTERED 04/19/19 13:47:42   Page 2 of 6
17-14287-jps   Doc   FILED 04/19/19   ENTERED 04/19/19 13:47:42   Page 3 of 6
17-14287-jps   Doc   FILED 04/19/19   ENTERED 04/19/19 13:47:42   Page 4 of 6
17-14287-jps   Doc   FILED 04/19/19   ENTERED 04/19/19 13:47:42   Page 5 of 6
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

 In Re:                                           Case No. 17-14287-jps

 Stephen F. Banhidy
                                                  Chapter 13
 Heather M. Banhidy

 Debtor(s).                                       Judge Jessica E. Price Smith

                                 CERTIFICATE OF SERVICE

I certify that on April 19, 2019, a true and correct copy of this Notice of Mortgage Payment
Change was served: Via the Court’s ECF System on these entities and individuals who are listed
on the Court’s Electronic Mail Notice List:

          James M. McCLain, Debtors’ Counsel
          Mcclain2@windstream.net

          Lauren A. Helbling, Trustee
          ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Stephen F. Banhidy, Debtor
          Heather M. Banhidy, Debtor
          27226 Cook Rd.
          Olmsted Twp., OH 44138
                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




 17-14287-jps       Doc     FILED 04/19/19       ENTERED 04/19/19 13:47:42       Page 6 of 6
